  Case 1:20-cr-00582-MKB Document 21 Filed 05/07/21 Page 1 of 2 PageID #: 59


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

APW                                                271 Cadman Plaza East
F. #2020R01125                                     Brooklyn, New York 11201


                                                   May 7, 2021

By Email

John Wallenstein, Esq.
1100 Franklin Avenue # 100
Garden City, NY 11530

                Re:   United States v. Raza Sikandar
                      Criminal Docket No. 20-582 (MKB)

Dear Counsel:

                Enclosed please find the government’s supplemental discovery, labeled
Production 3.

                • Redacted copy of Diplomatic Security Services Report (RS000423 –
                  RS000437)

              A copy of this report was already produced under Bates Numbers RS000144
– RS000158. In the government’s view, the additional unredacted material provided in this
production does not constitute Rule 16 material, but contains information that the
government will use to make a motion pursuant to federal rule of evidence 404(b).

               The government reserves the right to produce additional discovery and also
requests reciprocal discovery from the defendant.

                If you have any questions or requests regarding discovery or a disposition of
this matter, please do not hesitate to contact me.
  Case 1:20-cr-00582-MKB Document 21 Filed 05/07/21 Page 2 of 2 PageID #: 60




                                               Very truly yours,

                                               MARK J. LESKO
                                               Acting United States Attorney

                                        By:     /s/ Andrew P. Wenzel
                                               Andrew P. Wenzel
                                               Assistant U.S. Attorney
                                               (718) 887-1294

Enclosures

cc:   Clerk of the Court (EK) (by ECF) (without enclosures)




                                           2
